Citation Nr: 1540057	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an earlier effective date than November 18, 2006, for a 40 percent rating for a thoracolumbar spine disability, including based on an allegation of clear and unmistakable error (CUE) in a March 20, 2007, rating decision.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to July 1986.

This case has a long and complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 40 percent for a thoracolumbar spine disability (which was characterized as degenerative disc disease of the thoracolumbar spine).  The RO noted in this decision that a claim of service connection for a thoracic spine disability had been referred to it by the Board in November 2010.  The RO also granted service connection for a thoracic spine disability effective September 22, 2006 (the date of VA treatment records showing such disability).  The RO concluded that, because disabilities of the thoracic and lumbar spine were evaluated under the same rating criteria and because the Rating Schedule does not permit separate ratings for the same disability (as this would constitute pyramiding), no change was warranted in the 40 percent rating assigned effective November 18, 2006, for the Veteran's service-connected thoracolumbar spine disability.  The Veteran disagreed with this decision in December 2011, seeking both an earlier effective date for the grant of service connection for a thoracic spine disability and an earlier effective date than November 18, 2006, for a 40 percent rating for his service-connected thoracolumbar spine disability.  He perfected a timely appeal in January 2012 at which he time he also stated, "I am not a filing a CUE claim."  Having reviewed the voluminous evidence of record, the Board finds that the issues are characterized more appropriately as stated on the title page of this decision.

In a February 2012 rating decision, the RO denied the Veteran's TDIU claim.  

In February 2013, the Board assigned an earlier effective date of July 10, 1986, for the grant of service connection for a thoracic spine disability.  The Board also found that it had jurisdiction over the Veteran's TDIU claim and remanded this claim to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding TDIU claim cannot be considered separate and apart from increased rating claim).  Because adjudication of the Veteran's earlier effective claim for a grant of service connection for a thoracic spine disability likely would impact adjudication of his claim for an earlier effective date than November 18, 2006, for a 40 percent rating for his service-connected thoracolumbar spine disability, these claims were considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board deferred adjudication of the Veteran's claim for an earlier effective date than November 18, 2006, for a 40 percent rating for his service-connected thoracolumbar spine disability in its February 2013 decision.

In a March 2013 rating decision, the RO implemented the Board's February 2013 decision and granted service connection for a thoracic spine disability, assigning a 10 percent rating effective July 10, 1986 (the day after the date of the Veteran's discharge from active service).  Because this constituted a complete grant of benefits on the issue of entitlement to service connection for a thoracic spine disability, and despite the Veteran's repeated assertions to the contrary, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

There appears to be a factual dispute in the record as to whether the Veteran reported for a VA examination to determine the impact of his service-connected disabilities on his employability when it was scheduled in May 2013.  As noted above, the Board accepted jurisdiction over the Veteran's TDIU claim and remanded it to the RO in February 2013.  See Board decision dated February 21, 2013, at pp. 2-3.  The Board directed that the RO schedule the Veteran for appropriate examination to determine the impact of his service-connected disabilities on his employability.  Id., at pp. 10.  The RO properly requested that this examination be scheduled in June 2013.  In an administrative note included in the Veteran's VA outpatient treatment records and dated in August 2013, a VA nurse practitioner stated that the Veteran had reported for this examination "but refused stating that the [VA examination request form] was 'wrong' and that his claim was supposed to 'go to court.'"  The RO notified the Veteran later in August 2013 that it had been informed that he had refused his VA examination and asked him to advise VA of his intentions.  In October 2013 correspondence, the Veteran asserted that, in fact, when he reported for VA examination, he had not refused the examination but instead had been told by VA Medical Center staff when he checked in on the day of his VA examination that it could not be performed because the Board required that it be performed by a medical doctor (MD) and no MD was available to conduct it on the date that the Veteran reported for it.  (The Board notes parenthetically that, in its February 2013 remand, the RO was not required to schedule the requested examination before an MD; instead, the Board stated that "the Veteran should be afforded an examination by a qualified medical provider."  Id., at pp. 10 (emphasis added).)

The Board observes in this regard that the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Having reviewed the voluminous record evidence, and especially in light of the Veteran's withdrawal of his TDIU claim in October 2013 (as outlined below), the Board finds that another remand to attempt to obtain a VA examination addressing the impact of his service-connected disabilities on his employability is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board next notes that, in multiple lengthy written submissions to VA, the Veteran has contended strenuously that multiple claims he filed for VA disability compensation remain pending or unadjudicated either by the RO, the AMC, or the Board.  Despite the Veteran's repeated assertions to the contrary, a detailed review of his voluminous claims file indicates that, with the exception of the claims adjudicated in this decision, no other claims remain pending or unadjudicated by VA.  It appears instead that, with respect to the claims cited by the Veteran in the relevant lay statements currently of record, all of them have been adjudicated either by the RO or by the Board in decisions which were not appealed by the Veteran and are now final.  To the extent that the Veteran argues otherwise, the Board finds that his argument is without merit.

As is explained below in greater detail, it appears that the Veteran is attempting to reopen a prior final rating decision dated in March 2007 which assigned a 40 percent rating effective November 18, 2006, for his service-connected thoracolumbar spine disability.  The March 2007 decision was not timely appealed and became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).  The Veteran's arguments concerning the alleged VA error in the March 2007 rating decision are not a model of clarity.  Nevertheless, the Board has construed these statements liberally consonant with its duty under current case law and in light of the Veteran's status as a pro se appellant.  Although it is not entirely clear from a review of his statements on this issue, it appears that the Veteran essentially contends that VA committed clear and unmistakable error (CUE) in the March 2007 rating decision by not assigning an effective date of July 10, 1986, for a 40 percent rating for his service-connected thoracolumbar spine disability.  Again, the Veteran raises this assertion as part of his underlying earlier effective date claim for a 40 percent rating for his service-connected thoracolumbar spine disability.  The Board notes in this regard that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In November 2013, the Board dismissed the Veteran's claim of entitlement to an earlier effective date than November 18, 2006, for a 40 percent rating for a service-connected thoracolumbar spine disability, including based on an allegation of CUE in a March 20, 2007, rating decision.  Citing Rudd, the Board specifically found that, although his statements, when liberally construed, suggested that he was asserting CUE as part of an earlier effective date claim for a 40 percent rating for his service-connected thoracolumbar spine disability, the Veteran essentially was attempting improperly to disturb the finality of the March 2007 rating decision by filing a freestanding earlier effective date claim.  Id.; see also Board decision dated November 22, 2013, at pp. 14.  The Board acknowledged that the Veteran appeared to be asserting that the March 2007 rating decision was the product of CUE.  See Board decision dated November 22, 2013, at pp. 16.  The Board ultimately concluded in March 2013, however, that the Veteran's vague and unsubstantiated allegations of CUE did not need to be addressed in light of his improper attempt to disturb the finality of the March 2007 rating decision by filing a freestanding earlier effective date claim in which he also vaguely asserted the potential for CUE in a prior rating decision.  Id.  In other words, the Board found in November 2013 that the Veteran was attempting impermissibly to bootstrap a vaguely worded and unsubstantiated allegation of CUE in a prior final rating decision on to a procedurally prohibited earlier effective date claim.  The Board then suggested that the Veteran file a CUE motion at his local RO if he wished to challenge the finality of the March 2007 rating decision (or any other prior final rating decision).  Id.; see also 38 U.S.C.A. § 5109A (West 2014); Moody v. Principi, 360 F.3d 1306, 1309 (Fed. Cir. 2004) (discussing permissible challenges to finality of prior rating decisions).

With respect to the Veteran's TDIU claim, the Board concluded in its November 2013 decision that, because the Veteran had requested that this claim be withdrawn in a written statement received by VA in October 2013, it should be dismissed as a matter of law.  See 38 U.S.C.A. §§ 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2015).  

The Veteran, appearing pro se, then appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court set aside the Board's November 2013 decision in a February 2015 Memorandum Decision and remanded this appeal to the Board for further action.  

In its February 2015 decision, with respect to the Veteran's claim for an earlier effective date for a 40 percent rating for a service-connected thoracolumbar spine disability, the Court stated:

Although the Board [in November 2013] found no evidence that [the Veteran] was entitled to an earlier effective date, a prior [February] 2013 Board decision in the same claim stream found that 1986 was the appropriate effective date for [the Veteran's] claim because his prior claim had remained pending and unadjudicated, and the Board failed to adequately address this prior decision or explain why its findings in the decision on appeal differ from those made in the prior decision.

See Hayes v. McDonald, No. 14-320 (Vet. App. Feb. 6, 2015), at pp. 2.  

The Court next criticized the Board's November 2013 decision for finding "that [the Veteran] could not obtain earlier benefits because his disabilities are rated under the same diagnostic code (DC) but, as the [February] 2013 Board decision found, before 2003, 38 C.F.R. § 4.71a, DCs 5292, 5293, and 5295 allowed for separate ratings for thoracic and lumbar spine disabilities."  Id.  The Court finally found error in the Board's November 2013 decision because it had dismissed the Veteran's earlier effective date claim for a 40 percent rating for a service-connected thoracolumbar spine disability on the basis of Rudd.  The Court noted that a motion for revision on the basis of CUE is a recognized exception to the rule of finality and "is one way to obtain an earlier effective date."  Id. (citations omitted).

The Board finds that a careful examination of the decisions issued in February and November 2013 reveals that the Court's February 2015 criticisms are misplaced.  Contrary to the Court's findings in February 2015, the Board's decision in February 2013 can be distinguished from the Board's decision in November 2013.  For example, the Board's decision in February 2013 only "found that 1986 was the appropriate effective date" for the Veteran's claim of service connection for a thoracic spine disability.  The Board's February 2013 decision did not address the merits of the Veteran's claim for an earlier effective date for a 40 percent rating for a thoracolumbar spine disability and instead deferred adjudication on this claim by remanding it.  See Board decision dated February 21, 2013, at pp. 9.  In its February 2013 decision, the Board noted that an October 2011 rating decision, which granted service connection for a thoracic spine disability effective September 22, 2006, was the rating decision challenged on appeal.  See Board decision dated February 21, 2013, at pp. 3.  The Board concluded in February 2013 that there was no prior final rating decision on the issue of entitlement to service connection for a thoracic spine disability because the RO had failed to adjudicate this claim in April 1987; thus, the issue of entitlement to service connection for a thoracic spine disability had remained pending since the Veteran filed his original service connection claim in November 1986 and he was entitled to an earlier effective date on that basis.  Id.  In contrast, as the Board noted in its November 2013 decision, a prior final rating decision in March 2007, which assigned a 40 percent rating effective November 18, 2006, for a service-connected thoracolumbar spine disability, was the rating decision challenged in that appeal.  See Board decision dated November 22, 2013, at pp. 5.  The Board found in November 2013 that it was undisputed that the March 2007 rating decision was final.  Id., at pp. 15.  Further, because the Board found in November 2013 that the Veteran was attempting improperly to disturb the finality of a prior final rating decision issued in March 2007 by filing a freestanding earlier effective date claim, the Board clearly "explain[ed] why its findings in the decision on appeal [in November 2013] differ[ed] from those made in the prior decision" in February 2013.  

The basis for the Court's next criticism in its February 2015 Memorandum Decision - that the Board apparently found in November 2013 that the Veteran "could not obtain earlier benefits in any case because his disabilities are rated under the same diagnostic code (DC) but, as the [February] 2013 Board decision found, before 2003, 38 C.F.R. § 4.71a, DCs 5292, 5293, and 5295 allowed for separate ratings for thoracic and lumbar spine disabilities" - is not clear.  See Hayes v. McDonald, No. 14-320 (Vet. App. Feb. 6, 2015), at pp. 2.  This criticism appears to refer to a paragraph in the Board's November 2013 decision which stated:

[In] the currently appealed rating decision dated on October 27, 2011, and issued to the Veteran on November 4, 2011, the RO concluded that, because disabilities of the thoracic and lumbar spine were evaluated under the same rating criteria and because the Rating Schedule did not permit separate ratings for the same disability (as this would constitute pyramiding), no change was warranted in the 40 percent rating assigned effective November 18, 2006, for the Veteran's service-connected thoracolumbar spine disability.

See Board decision dated November 22, 2013, at pp. 13.  To be clear, in a section of its November 2013 decision entitled "Factual Background," the Board merely restated the RO's prior finding that the Veteran was not entitled to separate disabilities for thoracic and lumbar spine disabilities because these separately service-connected disabilities currently were evaluated under the same Diagnostic Code (DC).  Restating a prior finding by the RO, without more, does not constitute endorsement of that finding or permit a reasonable inference that this finding was a holding of the Board.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  To suggest otherwise displays a serious misunderstanding of the Board's November 2013 decision, particularly when the Board's mere restatement of a prior factual finding made by the RO is presented as support for the conclusion that "the Board stated that [the Veteran] could not obtain earlier benefits in any case because his disabilities are rated under the same diagnostic code (DC)."  See Hayes v. McDonald, No. 14-320 (Vet. App. Feb. 6, 2015), at pp. 2.  This simply is not what occurred in the Board's November 2013 decision.

The Court suggested in its February 2015 decision that the November 2013 decision was not in accord with a prior finding by the Board in its February 2013 decision that "before 2003, 38 C.F.R. § 4.71a, DCs 5292, 5293, and 5295 allowed for separate ratings for thoracic and lumbar spine disabilities."  Id.  The Board again finds that a careful examination of the prior Board decisions issued in this appeal reveals that the Court's criticisms of the November 2013 Board decision are misplaced.  It is undisputed that, prior to the revisions adopted in 2003 to the DC's governing spine disabilities, separate ratings were allowed for thoracic and lumbar spine disabilities.  The issue of the Veteran's entitlement to separate ratings for thoracic and lumbar spine disabilities was not before the Board in February 2013, however, as that decision only addressed the issue of entitlement to an earlier effective date for a grant of service connection for a thoracic spine disability (as noted elsewhere).  It appears that the Board highlighted the issue of separate ratings for thoracic and lumbar spine disabilities in its February 2013 decision in order to make the RO aware of it on remand when the RO assigned an initial rating for the Veteran's thoracic spine disability.  See Board decision dated February 21, 2013, at pp. 9.  This issue also does not seem applicable to the earlier effective date claim for a 40 percent rating for a thoracolumbar spine disability addressed in the Board's November 2013 decision.

The Board notes in this regard that, effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine currently are evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Because the Veteran currently is in receipt of the maximum 40 percent rating available under the former rating criteria for spine disabilities for his service-connected thoracolumbar spine disability, only the revised rating criteria are applicable.  Again, it appears that the Court somehow found mere citation of the former rating criteria in the February 2013 Board decision and the absence of a similar citation in the November 2013 Board decision to be persuasive support for its finding of error requiring remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision dated on April 28, 1987, and issued on May 6, 1987, the RO granted the Veteran's claim of service connection for chronic low lumbar strain and assigned a zero percent rating effective July 10, 1986.

2.  The Veteran filed an increased rating claim for low lumbar strain in statements on a VA Form 21-4138 date-stamped as received by VA on April 10, 2006.

3.  In a rating decision dated on March 20, 2007, and issued to the Veteran and his service representative on that date, the RO assigned a higher 40 percent rating effective November 18, 2006, for the Veteran's service-connected low lumbar strain (which was characterized as a thoracolumbar spine disability); this decision was not appealed and became final.

4.  In the currently appealed rating decision dated on October 27, 2011, and issued to the Veteran on November 4, 2011, the RO denied the Veteran's claim for a disability rating greater than 40 percent prior to November 18, 2006, for his service-connected thoracolumbar spine disability.

5.  In a letter dated on December 28, 2011, the Veteran expressed disagreement with the effective date assigned for a 40 percent rating for his service-connected thoracolumbar spine disability.

6.  There is no correspondence in the claims file expressing any disagreement with the March 20, 2007, rating decision dated within 1 year of this rating decision.

7.  In a written statement date-stamped as received by the Board on October 23, 2013, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his TDIU claim.


CONCLUSIONS OF LAW

1.  To the extent that he is attempting to disturb the finality of the March 20, 2007, rating decision, the Veteran's claim of entitlement to an earlier effective date than November 18, 2006, for a 40 percent rating for a thoracolumbar spine disability is dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to a TDIU.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for a 40 percent rating prior to November 18, 2006, for a thoracolumbar spine disability is a "downstream" element of the RO's assignment of a 40 percent rating in a March 2007 rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In June 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the June 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the claim of entitlement to an earlier effective date than November 18, 2006, for a 40 percent rating for a thoracolumbar spine disability, to include based on CUE, must be dismissed.  See Rudd, 20 Vet. App. at 296.  Because his earlier effective date claim is being dismissed as a matter of law (as explained in more detail below), any failure by the RO to provide notice as to the disability rating under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the Veteran's earlier effective date claim is being dismissed as a matter of law, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than November 18, 2006, for a 40 percent rating for his service-connected thoracolumbar spine disability.  Although the Veteran's arguments are not a model of clarity, it appears that he is asserting that the prior rating decision issued in March 2007 which assigned a higher 40 percent rating effective November 18, 2006, for his service-connected thoracolumbar spine disability is not final and he is entitled to an effective date of July 10, 1986 (the day after the date of his discharge from active service) for this disability rating.

Law and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

The Court's February 2015 Memorandum Decision seems to suggest that the Veteran's earlier effective date claim was, in fact, a claim of CUE in a prior rating decision.  See Hayes v. McDonald, No. 14-320 (Vet. App. Feb. 6, 2015), at pp. 2-3.  Assuming for the sake of argument only that the Veteran, in fact, was appealing a claim of CUE in a prior rating decision, the Board notes that, in general, previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

Factual Background

In a rating decision dated on April 28, 1987, and issued on May 6, 1987, the RO granted the Veteran's claim of service connection for chronic low lumbar strain and assigned a zero percent rating effective July 10, 1986.  The RO noted that, although the Veteran's complete service treatment records were not available for review, the available service treatment records showed that a Physical Evaluation Board (PEB) diagnosed the Veteran as having a thoracolumbar spine disability (which was characterized as a chronic low back strain).  The RO concluded that this disability was related to active service.  The RO also essentially determined that July 10, 1986, was the appropriate effective date for a grant of service connection and a zero percent (non-compensable) rating for a thoracolumbar spine disability because that was the day after the date of the Veteran's discharge from active service.  This decision was not appealed and became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.302 (2013).

The Veteran next submitted a VA Form 21-4138 date-stamped as received by VA on April 10, 2006, in which he requested an "increase of my 0%" disability rating for his service-connected thoracolumbar spine disability (which he characterized as "low lumbar strain").

VA examinations of the Veteran's spine were conducted in September and in November 2006.  The November 2006 VA examiner stated, "[The Veteran] is unable to flex his lower back more than 15 to 20 degrees due to pain.  He cannot extend his back beyond neutral position.  He cannot bend laterally to either side beyond about 10 degrees."  This examiner concluded that the Veteran's thoracolumbar spine disability was related to active service.  The impression was chronic lumbosacral strain.

In a rating decision dated on March 20, 2007, and issued to the Veteran and his service representative on that date, the RO assigned a higher 40 percent rating effective November 18, 2006, for the Veteran's service-connected low lumbar strain (which was characterized as a thoracolumbar spine disability).  The RO concluded that this was the appropriate effective date for a 40 percent rating for the Veteran's service-connected thoracolumbar spine disability because it was the date of the VA examination which showed worsening disability.  The RO also noted that, because there was a likelihood of improvement, the 40 percent rating was not considered permanent and was subject to a future routine examination.  This decision was not appealed and became final.  Id.

In a submission dated on December 27, 2007, and captioned, "Notice of Disagreement '(NOD)' CUE's," the Veteran asserted that the rating decision dated on April 28, 1987, was the product of CUE.  (Emphasis in original.)  Among other things, the Veteran asserted in this submission that he never received a copy of the April 1987 rating decision.  He also alleged a continuing criminal conspiracy by various officials and personnel at the RO concerning the contents of his claims file allegedly had been removed and then replaced at whim in order to deny his VA disability compensation claims.  He also cited numerous section of Title 38 of the Code of Federal Regulations and then alleged that the RO committed CUE in the April 1987 rating decision by not following these regulations.  He then quoted at length from Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2004).  

The Veteran next submitted a letter dated on February 28, 2009, and date-stamped as received by the Board on March 24, 2009.  He asserted in this letter that there was CUE with respect to the rating assigned for his service-connected thoracolumbar spine disability.  Although his assertions are not a model of clarity, the Veteran appears to suggest that he is entitled to an earlier effective date of July 10, 1986, for the 40 percent rating for his service-connected thoracolumbar spine disability and his increased rating claim had been pending since at least that date.  

On VA spine examination in August 2009, the VA examiner stated that the Veteran "tends to splint his entire spine during the interview, and he moves about the examining room with great difficulty, requiring assistance to even climb on and off the examining table."  The Veteran "stands in apposition of about 15 degrees of flexion.  He is unable to flex voluntarily more than about 5 degrees, and he is unable to stand erect, bringing his spine to the neutral position because of complaints of pain."  Lateral bending was limited to 10 degrees bilaterally.  Rotation was limited to 15 degrees bilaterally.  There was no change in range of motion upon repetitive testing.  The VA examiner concluded:

This [Veteran's] multiple subjective complaints do not appear to be supported by objective x-ray and physical findings.  This is not to say that the [Veteran's] pain is not real, but it would be the opinion of this examiner that it is probably not entirely due to the degenerative disk disease of the lumbar spine.

This examiner also stated that the Veteran's "lower back condition has probably not changed significantly since the last evaluation" in November 2006.  The impression was degenerative disk disease.  

In a rating decision dated on August 29, 2009, and issued to the Veteran on September 9, 2009, the RO denied his increased rating claim for a thoracolumbar spine disability.  This decision was not appealed and became final.  Id.

In a decision dated on November 30, 2010, the Board noted that a claim of service connection for a thoracic spine disability had been inferred from a review of the record evidence and referred this claim to the RO for appropriate action.  See Board decision dated November 30, 2010, at pp. 3.

On VA spine examination in January 2011, the VA examiner stated:

The Veteran walks with a severely antalgic gait due to right knee pain and pain in his lumbar, thoracic, and cervical spine areas.  There is a slight limp to the left.  The Veteran moves about in the examining room with complaints of severe pain and moved very slowly.  His gait is hesitant and short-stepped.  He mounts the examining table with great caution and guarding with complaints of pain, and he lies down on the examining table in the typical manner of one with back pain, lying on his side, and flexing his knees first and then turning to his back.  He was able to lie on the examining table but with great pain.

The Veteran stood "in a 15 degree kyphotic position of the thoracic spine."  Physical examination showed moderate tenderness of the lumbar spinous processes, no definite tenderness of the thoracic processes, "no evidence of comparable muscle spasm; although this is difficult to evaluate because of the thickened subcutaneous skin overlying the muscles."  Lumbar spine flexion was to 40 degrees "at the beginning of pain and 42 degrees at the limit of pain."  Flexion was to 25 degrees and with "severe pain throughout."  Lateral bending was 18 degrees to the left and 15 degrees to the right "with pain throughout the ranges of motion with the inability of the Veteran to force the range of motions past the recorded degrees."  Left lateral rotation was to 20 degrees and to 18 degrees on the right.  The diagnoses included degenerative joint disease of the thoracic and lumbar spine

As noted in the Introduction, in the currently appealed rating decision dated on October 27, 2011, and issued to the Veteran on November 4, 2011, the RO denied the Veteran's claim for a disability rating greater than 40 percent prior to November 18, 2006, for his service-connected thoracolumbar spine disability.  As also noted in the Introduction, the RO concluded that, because disabilities of the thoracic and lumbar spine were evaluated under the same rating criteria and because the Rating Schedule did not permit separate ratings for the same disability (as this would constitute pyramiding), no change was warranted in the 40 percent rating assigned effective November 18, 2006, for the Veteran's service-connected thoracolumbar spine disability.  

A VA Form 21-0820, "Report of General Information," dated on December 22, 2011, indicates that the Veteran was contacted by RO personnel by telephone regarding his appeal.  The Veteran asserted that his claim was "part of a 1985 claim that has not been resolved.  Please look into an earlier effective date."

In a letter dated on December 28, 2011, the Veteran expressed disagreement with the effective date assigned for a 40 percent rating for his service-connected thoracolumbar spine disability.  He contended that he was entitled to an effective date of July 10, 1986, for this disability rating.

Analysis

The Board finds that the Veteran's claim of entitlement to an earlier effective date than November 18, 2006, for the assignment of a 40 percent rating for his service-connected thoracolumbar spine disability must be dismissed as a matter of law.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a rating decision has become final, as is the case here with the March 20, 2007, rating decision which assigned a 40 percent rating effective November 18, 2006, for the Veteran's service-connected thoracolumbar spine disability, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, and although filing a claim of CUE in a prior final rating decision is one of those recognized statutory exceptions to finality, a new and distinct claim for an earlier effective date is not one of them.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In DiCarlo, the Federal Circuit specifically held that, "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  Id., at pp. 55-56 (citations omitted).

In this case, it is undisputed that the March 20, 2007, rating decision, which assigned a 40 percent rating effective November 18, 2006, for the Veteran's service-connected thoracolumbar spine disability is final because the Veteran did not initiate a timely appeal by a filing a Notice of Disagreement or otherwise disagreeing with this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Despite the Veteran's repeated and voluminous assertions to the contrary, a review of the claims file shows that, following the issuance of the March 2007 rating decision, he did not submit additional relevant evidence or argument concerning the 40 percent rating assigned effective November 18, 2006, for his service-connected thoracolumbar spine disability within 1 year of this decision such that it is rendered non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  

Following the issuance of the March 2007 rating decision, the next relevant correspondence concerning the 40 percent rating assigned for the Veteran's service-connected thoracolumbar spine disability was not received until March 2009, or approximately 2 years later.  (The Board notes parenthetically that, although the Veteran appears to be referring to a February 2009 Board decision in his March 2009 statement, that Board decision did not address the Veteran's service-connected thoracolumbar spine disability.)  The RO then properly adjudicated an increased rating claim for a thoracolumbar spine disability in an August 2009 rating decision, noting that a routine VA examination conducted earlier than same month had found no significant changes in the Veteran's back symptomatology since his November 2006 VA examination (which formed the basis for the 40 percent rating currently assigned for his service-connected thoracolumbar spine disability).  The August 2009 rating decision was not appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The Board further finds that the Veteran clearly was on notice as to how to initiate an appeal of a rating decision as he initiated timely appeals of other rating decision dated both before and after the March 2007 rating decision.

The Veteran essentially seeks to reopen the prior final rating decision in March 2007 by means of a claim for an effective date earlier than November 18, 2006, for a 40 percent rating for a thoracolumbar spine disability.  He has asserted that it was CUE for the RO not to grant him a 40 percent rating for a thoracolumbar spine disability effective as of the day after his discharge from active service.  While the Board expresses no opinion on the eventual success of such a motion, the proper way to assert error in a final decision would be through an allegation brought to the RO that the March 2007 rating decision, which granted assigned a 40 percent rating for service-connected thoracolumbar spine disability, contained CUE.  38 U.S.C. § 5109A; see Moody, 360 F.3d at 1309.  The Board notes in this regard that the Veteran specifically was advised by the RO in July 2007 correspondence on the procedures for filing a CUE claim in a prior final rating decision.

The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no legal entitlement to an effective date earlier than November 18, 2006, for a 40 percent rating for a thoracolumbar spine disability and this claim must be dismissed.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

The Board finally observes that, even assuming for the sake of argument only (and in light of the Court's February 2015 Memorandum Decision) that the Veteran submitted a claim of CUE with respect to the April 1987 rating decision, he cannot bootstrap this claim impermissibly on to the procedurally deficient earlier effective date claim.  The Veteran's earlier effective date claim is deficient procedurally because it cannot be used to collaterally attack a prior final rating decision and must be dismissed under Rudd; thus, the Veteran cannot rely on this procedurally deficient claim in order to get a vague and unsubstantiated CUE claim adjudicated by the Board.  To the extent that they can be understood at all, the Veteran's assertions of CUE consist of an allegation of non-receipt of the April 1987 rating decision and a disagreement with how the facts were weighed by VA in prior final rating decisions adjudicating his service connection claim for a thoracolumbar spine disability.  

With respect to the Veteran's argument that VA somehow committed CUE because he never received a copy of the April 1987 rating decision, this assertion does not rise to the level of a valid CUE claim.  The Court has held in this regard that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level.  The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  The Veteran in this case has not presented any evidence to support his assertions that he never received the April 1987 rating decision.  And there is no indication that this rating decision was not mailed to the Veteran's mailing address of record when it was issued or that it was returned as undeliverable to VA by the postal service.  Thus, the Veteran's assertion of CUE based on non-receipt of an April 1987 rating decision must be dismissed as a matter of law.  See Sabonis, 6 Vet. App. at 426.

As noted elsewhere, the Veteran raised multiple vague allegations of CUE in a prior rating decision during the pendency of this appeal.  For example, it appears that the Veteran initially mentioned the term "CUE" when he stated, "The rating decision is flaw[ed] with CUE's" in a lengthy 24-page statement submitted to VA in March 2007.  It is not clear what rating decision the Veteran is referring to in this solitary mention of CUE in an otherwise extremely detailed 24-page letter to VA, however.  The Veteran then raised an allegation of CUE in an April 1987 rating decision in a lengthy submission presented to VA in January 2008 in which he also alleged without substantiation that VA "is misleading and deceptive."  He also asserted in January 2008 that his allegation of CUE in a prior final rating decision was based on Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2004), and Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The Board notes here that, because Hayre addressed VA's duty to assist in obtaining service department records, it is not clear how this decision relates to the Veteran's vague allegation of CUE in a prior rating decision in this appeal.  And, although Cook involved an allegation of CUE in a prior rating decision, the Federal Circuit held in Cook that the finality of a prior VA decision is not vitiated even where VA committed grave procedural error in processing the claim.  See Cook, 318 F.3d at 1334 (emphasis added).  Again, the Board cannot understand how citing Cook supports the Veteran's vague and unsubstantiated allegations of CUE in a prior final rating decision in this appeal.

In subsequent correspondence sent to VA during the pendency of this appeal, the Veteran again asserted that there was CUE in a prior rating decision but provided nothing other than his unsubstantiated lay assertions in support of his argument that CUE had occurred.  It strains credulity to consider the Veteran's vague and unsubstantiated assertions of CUE as constituting a valid CUE claim when he does not point to anything in the record other than lay statements reflecting an outsized sense of grievance at the apparent injustices he has received from VA (despite being in receipt of VA disability compensation due to multiple service-connected disabilities).  The Board as a fact finder is permitted to make such a conclusion regarding the lack of credibility in the Veteran's lay assertions of CUE.  See, for example, Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  And, as outlined below, the Board's factual findings concerning the lack of credibility in the Veteran's lay assertions of CUE are entitled to deference from the Court.  See Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) ("The Court of Appeals for Veterans Claims, as part of its clear error review, must review the Board's weighing of the evidence; it may not weigh any evidence itself.") (emphasis added).  

In fact, although not binding on this Court, the Board observes that Federal courts frequently defer to credibility findings based on context from the Federal agency fact finder (in this case, the Board) when (as in this case) those findings are explained adequately in the context of the record evidence.  See, for example, Elzour v. Ashcroft, 378 F.3d 1143, 1152 (10th Cir., 2004) (finding that "[an Immigration Judge's] adverse credibility determination may appropriately be based upon such factors as inconsistencies in the witness' testimony, lack of sufficient detail, or implausibility."); Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (upholding finding by a Social Security Administration ALJ that a claimant's assertion was not credible based on the context of the assertion when the ALJ provided a "specific, cogent reason for his disbelief."); Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir., 1994) ("[I]t is the fact finder's duty to make determinations based on the credibility of the witnesses.  We cannot substitute our judgment for that of the BIA or IJ with respect to the credibility of the witnesses or ultimate factual findings based on credibility determinations.") (citations omitted).  This persuasive authority is cited as examples of the type of credibility findings in which the Board may engage as a fact finder.  See, for example, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  The Veteran has never demonstrated clear error with regard to the Board's finding that his vague and unsubstantiated lay assertions of CUE in a prior final rating decision lack credibility; therefore, the Court should defer to this credibility determination.  See 38 U.S.C. § 7261(a)(4); Lennox v. Principi, 353 F.3d 941, 946 (Fed. Cir. 2003).  

Nevertheless, in its November 2013 decision, the Board very liberally construed the Veteran's lay assertions of CUE in a prior final rating decision as part and parcel of his earlier effective date claim for a 40 percent rating and ultimately dismissed the latter claim as not permitted by law.  Rather than considering the Veteran's earlier effective date claim as including an allegation of CUE in a prior rating decision, the Court seems to suggest the opposite in its February 2015 Memorandum Decision - that the Veteran's CUE claim in a prior final rating decision includes an assertion of entitlement to an earlier effective date.  See Hayes v. McDonald, No. 14-320 (Vet. App. Feb. 6, 2015), at pp. 2-3.  It is clear to the Board that, in its February 2015 Memorandum Decision, the Court misread the procedural posture of the Veteran's claim for an earlier effective date than November 18, 2006, for a 40 percent rating for service-connected thoracolumbar spine disability when it found that the Board erred in not adjudicating a CUE claim in its November 2013 decision.  The Court seems to suggest that, rather than an earlier effective date claim, the Veteran had appealed a claim of CUE in a prior rating decision and the Board erred in not adjudicating the latter claim rather than the former claim.  Id.  The issue on appeal to the Board in November 2013 was entitlement to an earlier effective date than November 18, 2006, for a 40 percent rating for service-connected thoracolumbar spine disability.  And the Board was able to discern that the Veteran's vague, unsubstantiated, and repetitive assertions of CUE in a prior rating decision were part of his earlier effective date claim only by very liberally construing these assertions.

It also is unclear to the Board why the Court overturned its factual findings in the November 2013 decision as to the insufficiency (or lack of credibility) of the Veteran's purported allegations of CUE in a prior final rating decision when it dismissed the earlier effective date claim.  See Marrero v. Gober, 14 Vet. App. 80, 81 (2000) (recognizing that the application of law to fact is reviewed under the deferential "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law" standard).  Although there are some competence issues at the extreme ends of the spectrum that may be treated as questions of law, see Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007), debatable determinations based upon the facts of an individual case must be respected absent an abuse of discretion.  See Deloach, 704 F.3d at 1380.  Under this standard of review, a decision that lay evidence is not competent to support a particular fact may not be disturbed unless "manifestly erroneous."  General Elec. Co. v. Joiner, 522 U.S. 136, 141-42, 118 S. Ct. 512 (1997) (decision on whether to admit or exclude evidence is abuse of discretion if it is "manifestly erroneous").  In the November 2013 decision and in this decision, the Board's analysis of the Veteran's CUE assertions was case-specific rather than categorical and provided plausible reasons for why it found that these assertions were not competent and did not rise to the level of a valid CUE claim.  Accordingly, the Board's determination on the matter must not be disturbed.

It appears from a review of the Veteran's multiple submissions to VA concerning his allegations of CUE in a prior rating decision that, with the exception of his assertion of non-receipt of an April 1987 rating decision (discussed above), they reflect an essential disagreement with how VA weighed the facts in those decisions.  First, the Board notes that the Veteran's assertions regarding the existence of CUE in a prior final rating decision are not a model of clarity and often are contradictory (by asserting the existence of CUE in one, and then another, rating decision).  Treating the allegation of CUE as a sort of moving target to be applied randomly to first one, and then another, prior final rating decision does not enhance the clarity, consistency, or credibility of this allegation.  Nor does repeating these assertions ad nauseam on multiple lengthy submissions sent to VA increase the likelihood that VA can determine whether the Veteran has filed a valid CUE claim and which prior final rating decision he asserts is the product of CUE.  Second, none of the Veteran's repeated vague assertions regarding the existence of CUE in a prior final rating decision meets the rigorous standard found in the Court's prior case law concerning what constitutes a valid CUE claim.  Third, and most importantly, the Veteran's continuing disagreement with how the facts were weighed by the RO in a prior final rating decision that adjudicated his service-connected thoracolumbar spine disability, although captioned or styled repeatedly by the Veteran as a CUE claim, can never rise to the level of a valid CUE claim.  See, for example, Luallen, 8 Vet. App. at 96, and Fugo, 6 Vet. App. at 43-44.  In summary, even assuming for the sake of argument only that the Veteran submitted a claim of CUE in a prior final rating decision, this claim cannot be granted as a matter of law.  See Sabonis, 6 Vet. App. at 426

Dismissal of TDIU Claim

As noted in the Introduction, the Board accepted jurisdiction over the Veteran's TDIU claim in its February 2013 decision and remanded this claim to the RO for additional development.  See Board decision dated February 21, 2013, at pp. 2; see also Rice, 22 Vet. App. at 447.  As also noted in the Introduction, the Veteran requested that his TDIU claim be withdrawn in a written statement received by the Board in October 2013.  See 38 U.S.C.A. §§ 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2015).  

Although the Veteran's October 2013 statement requesting withdrawal of his TDIU claim was not cited specifically in the Board's November 2013 decision, a review of the Veteran's voluminous claims file shows that, in a lengthy and often rambling statement dated on October 1, 2013, and date-stamped as received at the RO on October 8, 2013, the Veteran stated, "I'm not pursuing a claim for TDIU."  The remainder of this lengthy statement referred to a variety of disability compensation claims, including his earlier effective date claim for a 40 percent rating for a service-connected thoracolumbar spine disability, but did not refer to a TDIU claim or express an intent to continue pursuing this claim.

In finding error in the Board's November 2013 dismissal of the Veteran's TDIU claim, the Court in February 2015 relied on a January 2012 statement from the Veteran and found that this statement was potentially favorable evidence in support of the TDIU claim and "he did not seek to appeal the TDIU matter because he believed that the matter was still pending before the Regional Office (RO)."  See Hayes v. McDonald, No. 14-320 (Vet. App. Feb. 6, 2015), at pp. 3.

Given the differing interpretations by the Board in November 2013 and the Court in February 2015 regarding the Veteran's January 2012 statement concerning this TDIU claim, the Board will reproduce it here:

I believe that the St. Louis VARO has no intention on processing my TDIU claim, and is using multiple tactics to delay processing my claim for retro payment for my 1986 pended claims [sic] that are support by [sic] the submission of my New and Material Evidence.

Remove the TDIU claim from my file and provide me a Statement of the Case in regard to my 1986 claim for my knee injury that was denied because the doctor had no (SMR's) on record.  This information is clearly noted in the doctor's narrative.  This claim is for an earlier effective date (July 9, 1986) and retro payment only.

It is unclear to the Board how the Court inferred from a review of this January 2012 statement that the Veteran "did not seek to appeal the TDIU matter because he believed that the matter was still pending" at the RO.  This inference is not supported by the Veteran's January 2012 statement that the RO "has no intention on processing my TDIU claim."  In other words, the Veteran did not "believe[] that the matter was still pending" at the RO; in fact, he believed that the RO "has no intention [of] processing" his TDIU claim.  The Veteran also stated that his appeal was limited to an earlier effective date claim and a claim for retroactive benefits; in other words, the Veteran no longer wanted his appeal to include a TDIU claim.  Taken as a whole, the Board finds that the Veteran's January 2012 statement clearly indicates an intent to withdraw his TDIU claim.  See Bastien, 599 F.3d at 1306.

The Board next notes that a review of the Veteran's voluminous claims file does not support a finding that his TDIU claim was not withdrawn or he wished to continue this appeal.  Statements dated before and after January 2012 indicate that he intended to withdraw his TDIU claim when his appeal was adjudicated by the Board in November 2013.  For example, as noted elsewhere, in an October 2013 letter, the Veteran stated, "I'm not pursuing a TDIU claim [because] this is a demeaning process and I will not subject myself to this treatment any longer."  Previously, in a December 2011 statement captioned "Requested Action: Withdraw the TDIU from my claims file," the Veteran stated:

I am requesting that the Individual Unemployability (TDIU) be removed from my file.  I reviewed the 2008 denial of TDIU and believe this benefit and the process some Veterans are subjected to is degrading.  I have never applied for any unemployment benefit but you indicated that I applied and was denied SSI benefits; this is a totally false statement that will not go unanswered.

My family has provided for me since my medical discharge from the service, and I will not beg this department for my benefits.

(Emphasis in original).  The Veteran also submitted a VA Form 21-4138 electronically on November 8, 2011, in which he stated:

Inadvertently, the entire claim for TDUI [sic] was removed from my claim...I indicated that I did not request TDUI [sic] in my correspondence dated October 13, 2011, and want the wording removed that I needed to supply addition information on the claim...I am requesting that my claim for TDUI [sic] be processed with the information of record.

In a lengthy facsimile transmission received by the RO in December 2010, the Veteran stated, "I'm not requesting TDIU, this will only delay my appeal."

In summary, having reviewed the record evidence, to include the Court's February 2015 Memorandum Decision, the Board finds that the Veteran clearly expressed an intent to withdraw his TDIU claim.  See 38 U.S.C.A. §§ 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2015).

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  Given the Veteran's October 2013 statement requesting withdrawal of his appeal for a TDIU, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.









ORDER

Entitlement to an earlier effective date than November 18, 2006, for a 40 percent rating for a thoracolumbar spine disability, including based on an allegation of CUE in a March 20, 2007, rating decision, is dismissed.

Entitlement to a TDIU is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


